Case 2:19-cv-00542-TS-JCB Document 77 Filed 12/07/20 PageID.470 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT

                                       DISTRICT OF UTAH


    MINAL ASHOKKUMAR PATEL and                            MEMORANDUM DECISION
    DILIPKUMAR SITARAMGHAI PATEL,                             AND ORDER
    individually and on behalf of I.P., a minor,

                  Plaintiffs,
                                                         Case No. 2:19-cv-00542-TS-JCB
    v.

    CENTRAL UTAH CLINIC, P.C. dba
    REVERE HEALTH; et al.,                                  District Judge Ted Stewart

                  Defendants.                           Magistrate Judge Jared C. Bennett


          District Judge Ted Stewart referred this case to Magistrate Judge Paul M. Warner

pursuant to 28 U.S.C. § 636(b)(1)(A).1 Due to Judge Warner’s retirement, this case is now

referred to Magistrate Judge Jared C. Bennett. 2 Before the court are (1) Defendant Kane County

Human Resources Special Service District dba Kane County Hospital’s (“Kane County”) Motion

for Rule 35 Examination of Plaintiff I.P.; 3 and (2) Defendant Jonathan Bowman, M.D.’s (“Dr.

Bowman”) Motion for Rule 35 Examination of Plaintiff I.P. 4 The court held oral argument on




1   ECF No. 3.
2   ECF No. 50.
3   ECF No. 66
4   ECF No. 68.
Case 2:19-cv-00542-TS-JCB Document 77 Filed 12/07/20 PageID.471 Page 2 of 5




the motions on November 30, 2020. 5 Plaintiffs Minal Ashokkumar Patel (“Ms. Patel”) and

Dilipkumar Sitaramghai Patel, individually and on behalf of I.P., a minor (collectively,

“Plaintiffs”), were represented by G. Eric Nielson and Mark W. Dahl. Kane County was

represented by Derek J. Williams. Dr. Bowman was represented by Matthew B. Purcell.

Although not parties to the motions, Defendants Central Utah Clinic, P.C., dba Revere Health

and Revere Health dba Kanab Family Medicine were represented by Chelsey E. Phippen.

         After hearing argument from Kane County, Dr. Bowman, and Plaintiffs, the court granted

Kane County’s and Dr. Bowman’s motions. This Memorandum Decision and Order

memorializes those rulings.

                                       LEGAL STANDARDS

         Kane County and Dr. Bowman move the court for an order requiring I.P. to submit to

examinations under to Fed. R. Civ. P. 35 (“Examinations”). In relevant part, Rule 35 provides:

         (a) Order for an Examination.

                  (1) In General. The court where the action is pending may order a party
                  whose mental or physical condition—including blood group—is in
                  controversy to submit to a physical or mental examination by a suitably
                  licensed or certified examiner. The court has the same authority to order a
                  party to produce for examination a person who is in its custody or under
                  its legal control.

                  (2) Motion and Notice; Contents of the Order. The order:

                         (A) may be made only on motion for good cause and on notice to
                         all parties and the person to be examined; and




5   ECF No. 75.

                                                   2
Case 2:19-cv-00542-TS-JCB Document 77 Filed 12/07/20 PageID.472 Page 3 of 5




                       (B) must specify the time, place, manner, conditions, and scope of
                       the examination, as well as the person or persons who will perform
                       it.

Fed. R. Civ. P. 35(a)(1)-(2).

        Thus, the court must determine whether: (1) I.P.’s mental or physical condition is in

controversy; (2) the examiners are suitably licensed or certified; (3) good cause exists to order

the Examinations; and (4) there has been notice to all parties and the person to be examined.

Additionally, the court’s order must specify the following information for the Examinations:

(5) time and place; (6) manner and scope; (7) conditions; and (8) the persons who will perform

them.

                                             ORDER

        For the reasons stated on the record during oral argument, and for the reasons set forth

below, IT IS HEREBY ORDERED that Kane County’s and Dr. Bowman’s motions are

GRANTED.

        IT IS FURTHER ORDERED:

        1.     Because Plaintiffs concede that the in-controversy requirement is satisfied, and

               because Plaintiffs’ amended complaint puts I.P.’s mental and physical condition

               squarely at issue, the court concludes that the in-controversy requirement is

               satisfied. Schlagenhauf v. Holder, 379 U.S. 104, 119 (1964).

        2.     Because Plaintiffs do not dispute that the examiners at issue are suitably licensed

               or certified, and for the reasons set forth in Kane County’s and Dr. Bowman’s

               motions, the court concludes that both examiners are qualified to perform the

               Examinations.


                                                 3
Case 2:19-cv-00542-TS-JCB Document 77 Filed 12/07/20 PageID.473 Page 4 of 5




     3.    Plaintiffs concede that good cause exists to order the Examinations. Further,

           based upon consideration of the relevant factors, Riel v. Ayers, No. CIV S-01-0507

           LKK KJM, 2010 WL 1980251, at *2-7 (E.D. Cal. May 17, 2010), modified on

           reconsideration, No. CIV S-01-0507 LKK/KJM, 2010 WL 3835798 (E.D. Cal.

           Sept. 30, 2010), the court concludes that good cause exists to order the

           Examinations. This is especially true where, as here, Plaintiffs are considering a

           life-care plan well over $1 million.

     4.    There has been notice to all parties and the person to be examined.

     5.    The parties have stipulated to the time and place of the Examinations.

     6.    The manner and scope of the Examinations must comply with generally accepted

           and standard practices for such examinations

     7.    The conditions of the Examinations are as follows:

           a.     Pursuant to the stipulation of the parties, the Examinations must be video

                  recorded, and all future examinations of I.P. conducted by any party in this

                  case must likewise be video recorded.

           b.     Unless Plaintiffs insist on a particular videographer, Kane County and Dr.

                  Bowman must pay for the costs of video recording the respective

                  Examinations.

           c.     The videographer of the Examinations must be a party who is not

                  affiliated with any party to or counsel in this litigation.

           d.     I.P.’s mother, Ms. Patel, must attend the Examinations.




                                             4
Case 2:19-cv-00542-TS-JCB Document 77 Filed 12/07/20 PageID.474 Page 5 of 5




           e.     An interpreter must attend the Examinations, either in person or via

                  electronic means.

           f.     Kane County and Dr. Bowman must pay for the costs of the interpreter’s

                  services for the respective Examinations.

           g.     If Plaintiffs require the interpreter to attend the Examinations in person,

                  Plaintiffs must pay for the interpreter’s travel expenses.

     8.    The following persons will perform the Examinations:

           a.     Harry Webster, M.D. will perform Kane County’s examination.

           b.     Patrick Mabray, M.D., Ph.D. will perform Dr. Bowman’s examination.

     IT IS SO ORDERED.

     DATED December 7, 2020.

                                         BY THE COURT:




                                         JARED C. BENNETT
                                         United States Magistrate Judge




                                            5
